DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/29/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “correcting the shake of the image by slipping from the captured image a range”. It appears to have type in “slipping” mistaken for “clipping similar to claim 4. Appropriate correction is required.
Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging unit in claims 1 and 4-5; zoom driving unit in claims 1 and 5-7; extraction unit in claims 1 &5; shake detection unit in claims 1-4, and 6; shake detection unit in claims 1-4, and 6;  shake correcting unit in claims 1-4 and 6; tilt driving unit in claim 2; 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 20190124266, hereinafter Miyazawa) in view of Shibata et al. (US 20170171475, hereinafter Shibata).  
Regarding Claim 1, Miyazawa discloses an imaging apparatus (FIG. 1) comprising: 
an imaging unit configured to capture an image formed by an imaging optical system ([0024], FIG. 1, an imaging apparatus and a method of controlling the imaging apparat); 
a zoom driving unit configured to change an angle-of-view of the imaging optical system  ([0025], FIG. 1,  photographing lens unit 101 includes a main imaging optical system 102, a zoom lens group 103 which is an optical member capable of changing a focal distance); 
an extraction unit configured to extract an area in which a motion vector can be detected in the image captured by the imaging unit ([0030], FIG. 1, motion vector detection unit 151 detects a motion of the subject from a plurality of images of which imaging times are different on the basis of the output signal of the imaging element 133; [0044], motion vector of the image is detected from a plurality of pieces of image information); 
a shake detection unit configured to detect an amount of shake of the image ([0026], angular velocity sensor 111 is an example of shake detection unit for detecting the shake of the imaging apparatus and outputs a shake detection signal; [0028], FIG. 1,  shake detection is performed with respect to two orthogonal axes such as a horizontal direction and a vertical direction) based on the motion vector in the area extracted by the extraction unit ([0035], performing the driving control of the shift lens group 104 using a detection signal from the angular velocity sensor 111);  
a shake correcting unit configured to correct shake of the image based on the amount of shake detected by the shake detection unit ([0028], FIG. 1,  first control unit is a camera shake correction control unit 121 that performs camera shake correction control and the shake detection and the correction are performed with respect to two orthogonal axes such as a horizontal direction and a vertical direction); and 
Miyazawa further discloses a control unit configured to control the zoom driving unit ([0087], FIG. 7, lens control unit 112 receives each piece of data of the subject angular velocity calculated in S708 and the shutter speed for the panning imaging assist calculated in S709 from the camera control unit 143 and determines a control amount for driving the shift lens group 104 during the exposure period and the driver 113 drives the shift lens group 104 according to the determined control amount; [0026])
Miyazawa does not explicitly disclose preventing the area extracted by the extraction unit from deviating from a field of view of the imaging optical system.
Shibata teaches from the same field of endeavor preventing the area extracted by the extraction unit from deviating from a field of view of the imaging optical system ([0005], controlling the angle of view wider than that for when the displacement amount of the main object image is smaller than the first threshold; [0053], performing zoom out and image capturing angle of view becomes a wide-angle at the time t3 after the time t2 when the image capturing apparatus 100 is likely to become unable to capture the moving main object moving toward outside of the image capturing angle of view).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of deviating from a field of view of the imaging optical system as taught by Shibata ([0053]) into the imaging system of Miyazawa in order to enable preventing zoom out from being performed when the image capturing apparatus is slowly moved while capturing the object in the image capturing area (captured image) and enables performing the zoom out when the image capturing apparatus is quickly and largely moved so as to search for the object moving outside the image capturing area (Shibata, [0110]).
Regarding Claim 2, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1, further comprising: 
a pan driving unit configured to drive the imaging optical system in a pan direction; and  a tilt driving unit configured to drive the imaging optical system in a tilt direction ([0069], determining whether or not the setting operation of the panning imaging assist mode is performed  and in the case where the panning imaging assist mode is set, the processing proceeds to S702, and in the case where a mode other than the panning imaging assist mode is set, the control of the panning imaging assist is not performed), wherein the shake correcting unit is configured to correct shake of the image by driving the imaging optical system using at least one of the pan driving unit and the tilt driving unit based on the amount of shake detected by the shake detection unit ( [0087] The lens control unit 112 receives each piece of data of the subject angular velocity calculated in S708 and the shutter speed for the panning imaging assist calculated in S709 from the camera control unit 143 and determines a control amount for driving the shift lens group 104 during the exposure period. The driver 113 drives the shift lens group 104 according to the determined control amount)
Shibata also discloses  panning is an operation to move the image capturing apparatus so as to horizontally change the direction thereof that includes a tilting that is an operation to move the image capturing apparatus so as to vertically change the direction thereof ([0088]).
Regarding Claim 3, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1, wherein the imaging optical system includes a shake correcting optical system, and wherein the shake correcting unit is configured to correct shake of the image by controlling driving of the shake correcting optical system based on the amount of shake detected by the shake detection unit ([0028], the image blur correction device that optically performs the image blur correction by moving the optical element (the shift lens) in the direction perpendicular to the optical axis; [0035], The camera shake correction control unit 121 performs the driving control of the shift lens group 104 using a detection signal from the angular velocity sensor 111. Therefore, the camera shake correction operation is performed and the image blur of the captured image is reduced).
Shibata also discloses  the motion determiner 128 determines whether or not the shake angle (accumulated value) α is equal to or larger than the shake angle threshold, that is, whether or not a quick panning is performed such that the user searches for the object. The zoom controller 118 proceeds to S206 if the shake angle α is equal to or larger than the shake angle threshold. The zoom controller 118 returns to S200 without performing the FA zoom out if the shake angle α is smaller than the shake angle threshold; this is because the object is captured in the image capturing area ([0104], FIG. 14).
Regarding Claim 4, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1.
Shibata discloses  wherein the shake correcting unit is configured to correct shake of the image by clipping a range corresponding to the amount of shake detected by the shake detection unit from the image captured by the imaging unit ([0033],  a movement control of the movable unit including the image sensor 110 enables image blur correction. The blur correction mechanism 108 may perform an electronic image blur correction (electronic image stabilization) by changing a position of a clipped area in the captured image acquired by the image sensor 110 to perform the image blur correction; [0046], performs a process to shift the clipped area in the captured image corresponding to the image read-out area. When an image clipped (read-out) by this process is enlarged when displayed, with respect to the same motion of the image capturing apparatus 100, the displacement amount of the object image in the captured image becomes larger than that when the electronic zoom control is inactive)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of deviating from a field of view of the imaging optical system as taught by Shibata ([0053]) into the imaging system of Miyazawa in order to enable preventing zoom out from being performed when the image capturing apparatus is slowly moved while capturing the object in the image capturing area (captured image) and enables performing the zoom out when the image capturing apparatus is quickly and largely moved so as to search for the object moving outside the image capturing area (Shibata, [0110]).

Regarding Claim 5, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1, Miyazawa further discloses a control unit configured to control the zoom driving unit ([0087], FIG. 7, lens control unit 112 receives each piece of data of the subject angular velocity calculated in S708 and the shutter speed for the panning imaging assist calculated in S709 from the camera control unit 143 and determines a control amount for driving the shift lens group 104 during the exposure period and the driver 113 drives the shift lens group 104 according to the determined control amount; [0026])
Shibata teaches wherein the control unit is configured to, in a case where the area extracted by the extraction unit deviates from the field of view of the imaging optical system when optical zooming is performed by the zoom driving unit, control the imaging unit to perform digital zoom ([0046] The image capturing apparatus 100 can perform the electronic zoom (that is, has an electronic zoom function). An electronic zoom controller 122 controls the electronic zoom performed by image processing, in other words, performs an electronic zoom control. When the electronic zoom function active, the zoom controller 118 calculates an electronic zoom magnification to output the calculation result to the electronic zoom controller 122. The electronic zoom controller 122 instructs, depending on the electronic zoom magnification, an image read-out area to the memory read-out controller 113. The electronic zoom controller 122 further outputs the electronic zoom magnification to the displacement amount calculator 116. The electronic zoom control performs a process to shift the clipped area in the captured image corresponding to the image read-out area.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of deviating from a field of view of the imaging optical system as taught by Shibata ([0053]) into the imaging system of Miyazawa in order to enable preventing zoom out from being performed when the image capturing apparatus is slowly moved while capturing the object in the image capturing area (captured image) and enables performing the zoom out when the image capturing apparatus is quickly and largely moved so as to search for the object moving outside the image capturing area (Shibata, [0110]).
Regarding Claim 6, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1, 
Miyazawa further discloses a control unit configured to control the zoom driving unit ([0087], FIG. 7, lens control unit 112 receives each piece of data of the subject angular velocity calculated in S708 and the shutter speed for the panning imaging assist calculated in S709 from the camera control unit 143 and determines a control amount for driving the shift lens group 104 during the exposure period and the driver 113 drives the shift lens group 104 according to the determined control amount; [0026])
Shibata further teaches wherein the control unit is configured to control the zoom driving unit based on a difference between the amount of shake detected by the shake detection unit and an amount of the correction made by the shake correcting unit ([0046] The image capturing apparatus 100 can perform the electronic zoom (that is, has an electronic zoom function). An electronic zoom controller 122 controls the electronic zoom performed by image processing, in other words, performs an electronic zoom control. When the electronic zoom function active, the zoom controller 118 calculates an electronic zoom magnification to output the calculation result to the electronic zoom controller 122. The electronic zoom controller 122 instructs, depending on the electronic zoom magnification, an image read-out area to the memory read-out controller 113. The electronic zoom controller 122 further outputs the electronic zoom magnification to the displacement amount calculator 116. The electronic zoom control performs a process to shift the clipped area in the captured image corresponding to the image read-out area.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of deviating from a field of view of the imaging optical system as taught by Shibata ([0053]) into the imaging system of Miyazawa in order to enable preventing zoom out from being performed when the image capturing apparatus is slowly moved while capturing the object in the image capturing area (captured image) and enables performing the zoom out when the image capturing apparatus is quickly and largely moved so as to search for the object moving outside the image capturing area (Shibata, [0110]).
Regarding Claim 7, Miyazawa in view of Shibata discloses the imaging apparatus according to claim 1.
Shibata discloses  further comprising an acceptance unit configured to accept designation of an imaging range, wherein the control unit is configured to control the zoom driving unit so that an area close to the imaging range, the designation of which is accepted by the acceptance unit, out of a plurality of areas extracted by the extraction unit, is included in the field of view of the imaging optical system ([0033],  a movement control of the movable unit including the image sensor 110 enables image blur correction. The blur correction mechanism 108 may perform an electronic image blur correction (electronic image stabilization) by changing a position of a clipped area in the captured image acquired by the image sensor 110 to perform the image blur correction; [0046], performs a process to shift the clipped area in the captured image corresponding to the image read-out area. When an image clipped (read-out) by this process is enlarged when displayed, with respect to the same motion of the image capturing apparatus 100, the displacement amount of the object image in the captured image becomes larger than that when the electronic zoom control is inactive).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of deviating from a field of view of the imaging optical system as taught by Shibata ([0053]) into the imaging system of Miyazawa in order to enable preventing zoom out from being performed when the image capturing apparatus is slowly moved while capturing the object in the image capturing area (captured image) and enables performing the zoom out when the image capturing apparatus is quickly and largely moved so as to search for the object moving outside the image capturing area (Shibata, [0110]).
Regarding Claims 8-14, Method claims 8-14 of using the corresponding imaging apparatus claimed in claims 1-7 such that  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 15, Computer media claim 15 of using the corresponding imaging apparatus claimed in claim 1 such that  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487